Citation Nr: 1503093	
Decision Date: 01/22/15    Archive Date: 01/27/15	

DOCKET NO.  12-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for the residuals of a cerebrovascular accident, to include depression, claimed as the result of a failure to obtain informed consent on the part of VA personnel prior to an attempted percutaneous coronary intervention (PCI) in February 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and daughter



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A hearing before the undersigned was held in September 2012.  A transcript of the hearing is in the claims folder.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to whether the proper informed consent was obtained by VA medical personnel prior to the administration of medication and an attempted percutaneous coronary intervention which apparently resulted in the Veteran's cerebrovascular accident on February 9, 2007.

In that regard, a review of the record discloses that, prior to the aforementioned attempted percutaneous coronary intervention in February 2007, there were administered a number of medications, including one experimental medication, Cangrelor, following which the Veteran experienced blurry and/or double vision.  The procedure was immediately terminated, with it being eventually determined that the Veteran had suffered a cerebrovascular accident, which is to say, a stroke.  

In pertinent part, it is argued that, while the Veteran, (and by inference), his wife had provided informed consent for the aforementioned percutaneous coronary intervention, they had not provided informed consent for the administration of any experimental drug.  In that regard, while in a VA research enrollment note dated on February 8, 2007, it was noted that informed consent was, in fact, obtained for the use of the aforementioned experimental drug, and that the informed consent form was being filed in the "research study folder," the actual consent form itself is not at this time a part of the record before the Board.  Moreover, while in a VA cardiology precatheterization assessment dated on February 7, 2007, it was noted that the risks, benefits, and alternatives of the PCI procedure and sedation/analgesia had been explained to and discussed with the Veteran, who consented to the procedure and the plan for sedation, once again, the actual informed consent form is not at this time a part of the Veteran's claims folder.

Finally, it is argued that, given the chemical action of the aforementioned experimental drug, and the fact that the Veteran's stroke was apparently "ischemic and not hemorrhagic," the fact that the administration of that drug might have ultimately resulted in the Veteran's cerebrovascular accident was "an event not reasonably foreseeable."  In that regard, while in December 2009, an opinion was sought as to whether the Veteran's treatment or surgical procedures in February 2007 had resulted in additional disability, to include whether all procedures were properly followed, what would be foreseeable events, and if all required consents were obtained, no such opinion was ever, in fact, actually obtained.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (2014).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:   

1.  The AOJ should contact the Principal Investigator for the study involving the administration of Cangrelor, one Dr. E., the Director of the Cardiac Catheterization Laboratory at the West Los Angeles VA Medical Center, or his successor, with a request that he provide a copy of the research study folder in which the Veteran's informed consent for the administration of the aforementioned experimental drug is reportedly located.  Should that folder prove unavailable, the AOJ should attempt to obtain the signed informed consent form for the administration of Cangrelor which is reportedly contained in that research folder.  All such documentation, once obtained, should be made a part of the Veteran's claims folder.  Moreover, should any of the aforementioned documents prove unavailable, the AOJ should specifically so state.  

2.  The AOJ should then attempt to obtain all hospital records, to include doctors' orders and nurses' notes, for the Veteran's aborted PCI on February 9, 2007, as well as all doctors' orders and nurses' notes for the period immediately preceding and following that procedure.  All such records, once obtained, must be made a part of the Veteran's claims folder.  The consent form for this procedure should be among the records obtained.  Once again, should such records prove unavailable, the AOJ should specifically so state.  

3.  The Veteran's entire claims folder, as well as his Virtual VA and Veterans Benefits Management System electronic files, should then be furnished to a VA physician for the purpose of determining whether the appropriate informed consent was obtained prior to the Veteran's aborted PCI in February 2007, as well as whether the cerebrovascular accident allegedly resulting from that procedure was "reasonably foreseeable."  Following a review of the Veteran's entire claims folder (including the aforementioned Virtual VA and Veterans Benefits Management System electronic records), the evaluating physician should offer an opinion as to whether, prior to the Veteran's aborted PCI on February 9, 2007, the appropriate informed consent was obtained not only for the PCI procedure, but also for the administration of the aforementioned experimental drug, Cangrelor.  Any significance of an "ischemic" versus a "hemorrhagic" stroke should be fully explained.  Finally, following a review of the entire pertinent evidence of record, the evaluating physician should additionally offer an opinion as to whether, given the circumstances of the incident, the Veteran's cerebrovascular accident represented a "reasonably foreseeable event," as opposed to an event not reasonably foreseeable.  If any negligence, lack of proper care, or other indicated fault in the treatment is identified, that should be detailed.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the evaluating physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the evaluating physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a cerebrovascular accident, to include depression.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

